Citation Nr: 1704934	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  14-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2017, the Veteran withdrew his request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is likely as not that the Veteran's hearing loss is related to service.

2.  It is likely as not the Veteran's tinnitus is related to service.

3.  The weight of the evidence does not rise to equipoise that the Veteran's bilateral knee disorder had its onset in or was caused by or related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303.

3.  The criteria for service connection for arthritis of the bilateral knees are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria 

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (2016); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Arthritis, sensorineural hearing loss, and tinnitus are recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309 apply to the claims. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Hearing Loss and Tinnitus

The Veteran asserts that current hearing loss and tinnitus are related to noise exposure in service.  The Veteran asserts that he was exposed to loud noise from heavy equipment and did not use hearing protection.  

The Veteran's service occupation was combat engineer.  The Veteran's exposure to hazardous noise during service is therefore conceded.

Service treatment records do not reflect complaints of hearing loss or tinnitus.  On entrance to service, the Veteran was given a whisper test, of which he scored 15/15.  However, upon separation, audiometric testing was done and the readings indicated a potential threshold shift in hearing, as there was some loss at a number of the ranges tested.  

A May 2013 VA examination shows that the Veteran reported a history of hearing loss and tinnitus since service.   The Veteran was diagnosed with tinnitus and hearing loss, as defined by VA regulation.  The examiner opined that hearing loss is not related to service, as there is no evidence of hearing loss in the service records.  The examiner opined that tinnitus is at least as likely as not related to service.  The examiner's rationale was that the Veteran reported that the onset of tinnitus occurred after firing weapons in service.  

The record shows acoustic trauma in service.  The Veteran has been consistent in his statements with respect to the onset of tinnitus and hearing loss symptoms in service and symptoms since service.  In addition, there is evidence of a possible threshold shift in his hearing from entrance to separation.  Moreover, the Board finds the Veteran credible.  Therefore, the Board finds that evidence is in relative equipoise that a hearing loss disability manifested in service and has been continuous since service.  The record includes a positive nexus opinion linking his current tinnitus to service.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hearing loss and tinnitus are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Service Connection for Bilateral Knee Disability

The Veteran argues that his current bilateral knee disorder is related to service.  He asserts in his initial claim that he had knee problems when he was in basic training.  His knee is barely mentioned in subsequent lay statements, his Notice of Disagreement or his VA Form 9 Substantive Appeal.  

Service treatment records reflect that the Veteran was seen in November 1960 with a complaint of a left knee injury while doing squat jumps.  Treatment with heat was recommended.  No complaints regarding the right knee were noted in service.  His separation examination showed lower normal extremities.  His report of medical history on separation in July 1962 contains a box where the Veteran affirmatively denied arthritis, joint deformity or a "trick" or locked knee.  

Post service treatment records reflect a current diagnosis of degenerative arthritis of the bilateral knees.  An October 2012 x-ray report reflects a diagnosis of bilateral knee degenerative joint disease.

Upon VA examination in October 2012, the examiner diagnosed a remote right knee sprain.  The Veteran reported that he sprained his right knee in basic training and had pain and swelling. He reported intermittent pain and swelling of his knees "for some time."  He denied any surgery or treatment.  The VA examiner opined that the claimed condition was less likely than not related to the Veteran's service.  His rationale is as follows:

      The [V]eteran states he sprained his right knee in 1960 during
      basic training. Since leaving the service he has worked in
      construction, done manufacturing work-building doors for
      helicopters, and for 19 years worked as a [maintenance] man. All
      of these jobs require standing, climbing ladders and other
      physical activity. It is more likely than not the veteran's
      bilateral knee pain is due to the work he has done since
      leaving service as well as normal changes of aging, then it is
      related to his sprained knee in 1960. Therefore, based on the
      veteran's history and clinical experience and expertise, the
      veteran's knee condition was less likely than not incurred in
      or caused by physical training accident that occurred Nov.
      1960.  

In February 2013, the examiner reviewed the service treatment records.  The examiner noted that the Veteran had one clinic note for treatment of the knee; he did not have follow up for his left knee in service, indicating that follow up was not needed.  The examiner noted that the separation examination did not show complaints of knee pain.  The examiner stated that there was no change in his prior opinion.

Outside of the single notation in the Veteran's service treatment records, there is no additional indication of knee problems in service.  The Veteran's separation examination indicates normal lower extremities and the Veteran affirmatively denied any knee problems.  Thus, the Board finds a lack of continuity of symptomatology since service.  Moreover, the Board finds the negative VA nexus opinions adequate and probative to the issue at hand.  The opinions address the incident in service, his service treatment records, post-service history and in fact provide a likely alternative etiology (other than service) for the Veteran's current bilateral knee disorder.  Thus, the weight of the evidence is against the claim.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise that the Veteran's bilateral knee disorder was incurred in or otherwise related to service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Rather, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim for a bilateral knee disorder must be denied.  








ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a bilateral knee disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


